DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendment to claim 62 filed 3/8/2021 has been entered. Claims 62-75 remain pending, of which claims 62-68 and 70-75 are being considered on their merits. Claim 69 remains withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group IV, drawn to a method of culturing cells, and the species of “chemically defined media" (claim 68), in the reply filed on 7/12/2017 stands.
Claim Interpretation
Claim 62 recites active steps of culturing a cell under specific conditions and purifying a polypeptide from said cell to a specific level of concentration. The claim follows these active steps with the recitation of “wherein the concentrated antibody, antibody fragment, or antibody variant has a color reference standard value selected from…”. This phrase does not insert any additional active steps into the method, but rather states an inherent property of the antibody following the active steps. Since this independent claim does not recite any additional active steps to alter the color of the antibody, but rather limits to the color being the result the claimed method, no additional steps are read into the claim. For this reason, a reference that teaches the active steps of the method reads on the limitations of the inherent properties of the antibody.
Claim 70 limits the culturing step to taking place during the cells' growth phase. This limitation is very broad as a cell with any level of metabolic activity could be considered to be in its growth phase.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 62-66, 68 and 70-73 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. PGPUB 2003/0096402) in view of Nishiya et al (U.S. PGPUB 2007/0134759), Qi et al (2009, Journal of Pharmaceutical Sciences, 98, 3117–3130) and Lam et al (2006, U.S. Patent 6,991,790).
Regarding claims 62 and 68, Lee teaches a defined cell culture medium, wherein the medium may comprising 50 to 200 mg/L cystine, 1-10 mg/L (4-40 micromolar) ferric citrate, and 20-80 micrograms/L (0.05-0.22 micromolar) hydrocortisone (see paragraph [0028]).
Regarding claims 63-66, Lee teaches the defined cell culture medium may comprise 0.4 mg/L riboflavin (vitamin B2), 4 mg/L pyridoxal (vitamin B6 or pyridoxine), 4 mg/L folic acid (vitamin B9), and 0.013 mg/L cyanocobalamin (vitamin B12 or cobalamin) (see Table A2 in paragraph [0045] and paragraph [0037]). 
Regarding claims 70-71, Lee teaches culturing cells grew and expressed proteins when cultured in the medium (see Figures 1-3).
Regarding claims 72-73, Lee teaches the defined cell culture medium may comprise 300-500 mg/L cysteine (see paragraph [0028]); this reads on “adding cysteine” in claim 72, and overlaps with the claimed range of 80 mg/L to 1500 mg/L in claim 73. 

Nishiya teaches introducing a plasmid encoding an antibody into cells so that the cells will express the antibody, and that the antibody may be and IgG1 antibody (see paragraphs [0236]-[0238]). Regarding claim 62, Nishiya teaches using commercially available cell culture media from Sigma that contains 646 mg/L cystine  to culture cells producing a polypeptide (see paragraph [0431]). Regarding claim 62, Nishiya teaches purifying the polypeptide from the culture (see paragraph [0108]) and provides examples where the concentration of the purified polypeptide is more than 400 mg/L (see Figure 12). Regarding claim 62, Nishiya teaches culturing the cells in both basal and feed media (see paragraphs [0429] – [0431]).
Regarding claim 62, Qi teaches assaying a monoclonal antibody, and that they observed yellowish discoloration correlates with a loss in bioactivity (see abstract). Regarding claim 62, Qi teaches that the antibodies were concentrated to a level of 100 mg/mL (see page 3119).
Regarding claim 62, Lam is directed to pharmaceutical antibody formulations and Lam teaches the antibody which is formulated is preferably essentially pure and desirable essentially homogenous. Lam continues to define essentially pure antibody to mean a composition comprising at least about 90% by weight of the antibody, based on total weight of the composition, preferably at least about 95% by weight, and essentially homogeneous antibody to mean a composition comprising at least about 99% by weight of antibody, based on total weight of the composition; this teaching reads on at least 100 mg/mL. (See abstract and col. 9 lines 37-45).
Regarding claim 62, Lam notes that antibodies are proteins and Lam teaches proteins retain their physically stability in a pharmaceutical formulation if it shows no signs of aggregation, precipitation and/or denaturation upon visual examination of color and/or clarity (see col. 1 lines 42-43 and col. 6 lines 6-9). Regarding claim 62, Lam teaches formulating 
A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating any combination of Lee’s taught culture components into Lee’s cell culture media because Lee teaches that all of the taught substances can be useful in Lee's media. The skilled artisan would have been motivated to incorporate any combination of Lee’s taught culture components into Lee’s cell culture media because Lee specifically highlights each of these components as being useful in cell culture media.
A person of ordinary skill in the art would have had a reasonable expectation of success in concentrating the polypeptide produced because Qi teaches that antibodies can be concentrated to 100 mg/mL and Lam teaches that they can be concentrated up to 99% of the composition by weight. The skilled artisan would have been motivated to concentrate the antibody produced because Lee teaches the cells used can be used to produce polypeptides and Qi and Lam teach it is useful to use concentrated antibodies.
A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating  Nishiya’s culture components into Lee’s cell culture media because Nishiya teaches that known amounts of substances can be useful in media. The skilled artisan would have been motivated to incorporate Nishiya’s culture components into Lee’s cell culture media because both references teach media that is useful for polypeptide production and Lee specifically states that other formulations known in the art may be useful with the culture media.
A person of ordinary skill in the art would have had a reasonable expectation of success in measuring the color of the antibody produced in the method of Lee in view of Nishiya because Lam and Qi teach that the colorless of antibody preparations can be assayed. The skilled artisan would have been motivated measure the color of the antibody produced in the method of Lee in view of Nishiya because Qi teaches and that yellowish discoloration correlates with a loss in bioactivity in antibodies, and Lam teaches proteins retain their physically stability 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 67 and 74-75 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. PGPUB 2003/0096402) in view of Nishiya et al (U.S. PGPUB 2007/0134759), Qi et al (2009, Journal of Pharmaceutical Sciences, 98, 3117–3130) and Lam et al (2006, U.S. Patent 6,991,790) as applied to claims 62-66, 68 and 70-73, above, and further in view of Goto et al (U.S. PGPUB 2008/0124761).
The teachings of Lee, Nashiya, Qi and Lam are discussed and relied upon above. 
As stated above, Lee teaches adding cysteine and vitamin B12 to the media, but Lee in view of Nashiya, Qi, and Lam do not teach the claimed amount cysteine and vitamin B12.
Regarding claims 67 and 74-75, like Lee, Goto also teaches cysteine and cyanocobalamin (vitamin B12 or cobalamin) are important components for cell culture media, and Goto teaches that the amount of amino acids in the culture media should be 0.05 to 1,500 mg/L for amino acids, and 0.001 to 10 mg/L for vitamins (see paragraphs [0035] and [0040]).
A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating  Goto’s amounts of culture components for cell culture media into Lee’s cell culture media because specifically teaches that these levels are useful in cell culture media. The skilled artisan would have been motivated to incorporate Goto’s amounts of culture components 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
Applicant provides a summary of their invention and the cited references. Applicant alleges that none of the references teach that the levels of cell culture media components has an effect on the color of the concentrated antibodies produced by cells. Applicant highlights that the motivation provided in the rejection for combining the references to result the cell culture media used in the prior art method is different from applicant’s motivation for arriving at the claimed the cell culture media used in the claimed method. The M.P.E.P explains in 2144 that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. Indeed, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Therefore it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In the instant case, it is noted that the media used by the primary reference Lee only differs from the media used in the method of the independent claim in its amount of cystine. As discussed above, the motivation to incorporating Nishiya’s amounts of cystine into Lee’s cell culture media is because Lee teaches that known amounts of substances can be useful in Lee's media. Further, as discussed above, the skilled artisan would have been motivated to incorporate Nishiya’s amounts of cystine into Lee’s cell culture media because both 
Applicant alleges that they found unexpected results of the color of concentrated antibodies using the cell culture media components listed in the claims. Applicant alleges that these results were not predicted in the prior art. As an initial mater, it is again noted that the primary reference Lee teaches the use of a cell culture media comprising all the claimed cell culture media components, and further teaches using the claimed levels of said components in the independent claim with the exception of the levels of cystine. M.P.E.P. 2145 states that mere recognition of additional advantages or latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. In the instant case, the prior art teaches it is beneficial to include cystine at various levels and specifically that the claimed level of cystine is found in commercially available cell culture media that is useful for antibody production in cell lines. Therefore the applicant’s recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention and this argument is not persuasive.	
Applicant alleges that the other secondary references do not cure the alleged deficiencies discussed above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive.
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/S.A.M/            Examiner, Art Unit 1653                                                                                                                                                                                            /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653